TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00611-CV



                             In re Henry Gonzales, Jr., Appellant


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Henry Gonzales filed a petition for writ of mandamus, seeking to compel the

Honorable Karen Sage to set aside her order removing court-appointed trial counsel as his attorney

of record. After her removal of trial counsel, Judge Sage recused herself from these proceedings,

and the Honorable Bob Perkins was assigned to preside over the underlying case. We abated this

mandamus petition to give Judge Perkins the opportunity to review Gonzales’s underlying complaint.

See In re Gonzales, No. 03-12-00611-CV, 2012 WL 5834881, at *1–2 (Tex. App.—Austin Nov. 16,

2012, orig. proceeding).

               Judge Perkins has since provided this Court with an order, signed on December 6,

2012, granting Gonzales’s motion to set aside Judge Sage’s order removing court-appointed trial

counsel. Since Gonzales has received the relief requested in his mandamus petition, we dismiss the

petition for writ of mandamus as moot. See In re Luna, 317 S.W.3d 484, 484 (Tex. App.—Amarillo

2010, orig. proceeding).
                                             __________________________________________

                                             Scott K. Field, Justice

Before Chief Justice Jones, Justices Puryear and Field

Filed: January 17, 2013




                                                2